Citation Nr: 0932161	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  05-15 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to type II diabetes mellitus and 
posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 
1970.  The Veteran's decorations include the Vietnam Service 
Medal and the Combat Action Ribbon.

This issue comes before the Board of Veterans' Appeals 
(Board) on appeal from the New York, New York, Department of 
Veterans Affairs (VA) Regional Office (RO).

This issue was previously before the Board in December 2007, 
when it was remanded for additional development.  The 
requested development has been completed, and the appeal has 
been returned for further review.  


FINDINGS OF FACT

1.  Hypertension was not present in service or for many years 
afterward, and it is not etiologically related to service. 

2.  Medical opinion states that the Veteran's hypertension is 
not related to the Veteran's service connected PTSD or 
diabetes.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred due to 
service, nor was it incurred or aggravated due to service 
connected disabilities.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2008).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2008). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, the Veteran was provided with VCAA notice by 
letter dated May 2003.  This letter told the Veteran what 
evidence was needed to substantiate the claim for service 
connection, including on a secondary basis.  The Veteran was 
also informed that VA would obtain service records, VA 
records, and records from other Federal agencies, and that 
with his authorization VA would obtain private medical 
records on his behalf or he could submit the records.  This 
letter supplied the notification required by Pelegrini.  

As for the notice required by Dingess, Veteran status has 
been established and is not at issue.  The May 2003 letter 
notified him that he must show evidence of a current 
disability and evidence of a connection between his service 
and the current disability.  The Veteran did not receive 
notice regarding the assignment of disability evaluations and 
effective dates until a March 2006 letter.  This notice was 
repeated in a January 2008 letter, which also contained 
additional notification regarding the evidence required to 
substantiate his claims, including on a secondary basis, and 
again informed him what evidence he was required to submit 
and what evidence VA would obtain on his behalf.  Therefore, 
the notification required by Dingess has been met.  

As this portion of the notice came after the initial 
adjudication of the claim, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  The timing deficiency was remedied by the fact 
that the Veteran's claim was readjudicated by the RO in 
August 2008, after proper VCAA notice was provided.  Mayfield 
v. Nicholson, 444 F.3d 1328 (2006).  The Board concludes that 
the duty to notify the Veteran has been completed.  

The Board further finds that the duty to assist the Veteran 
has been met.  The service treatment records are in the 
claims folder, and all relevant VA treatment records have 
been obtained.  The Veteran has been afforded VA examinations 
of his hypertension, and an opinion as to the etiology of his 
disability was obtained after the December 2007 remand.  The 
Veteran has declined his right to a hearing.  There is no 
indication that there is any outstanding evidence that must 
be obtained.  Therefore, the Board may proceed with 
consideration of the Veteran's appeal.  

Service Connection

The Veteran contends that he has developed hypertension 
either as a result of the stress he experienced during 
service, or due to his service connected PTSD or diabetes 
mellitus.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In addition to service connection on a direct basis, a 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a 
service connected disability.  In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995); see 
also 38 C.F.R. § 3.310(b).  

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought.  See Jones v. Brown, 7 Vet. App. 134 
(1994).  

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

If cardiovascular-renal disease, including hypertension, 
becomes manifest to a degree of 10 percent within one year of 
separation from active service, then it is presumed to have 
been incurred during active service, even though there is no 
evidence of hypertension during service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The evidence includes the Veteran's service treatment 
records.  These records are negative for a diagnosis of 
hypertension.  However, the April 1970 discharge examination 
recorded a blood pressure reading of 138/98.  

The post service medical records include VA treatment records 
dated from 1992.  May 1992 records contain a diagnosis of 
hypertension and note the Veteran had high blood sugar.  At 
this point, the Board notes that VA treatment records dated 
from 1992 to the present are in the claims folder, and these 
reflect ongoing treatment for the Veteran's hypertension, 
diabetes, PTSD, and other medical complaints.  

The Veteran was afforded a VA general examination in December 
1995.  He had a five year history of high blood pressure, 
which was treated with medication.  The Veteran was also 
noted to have insulin dependent diabetes.  

Entitlement to service connection for PTSD and diabetes was 
established in a March 2002 rating decision.  A 50 percent 
evaluation was assigned for PTSD, and a 20 percent evaluation 
was assigned for diabetes.  

The Veteran underwent a series of VA examinations in June 
2003.  These state that hypertension was diagnosed in 1990, 
which was discovered on a physical.  Diabetes had been 
diagnosed in 1994.  The diagnoses included essential 
hypertension, moderately controlled.  

An October 2003 rating decision increased the evaluation for 
the Veteran's PTSD to 70 percent, and awarded a total rating 
based on individual unemployability due to service connected 
disabilities.  A July 2005 rating decision increased the 
schedular evaluation for the PTSD to 100 percent.  

A March 2007 letter from a VA doctor states that he has 
treated the Veteran since May 1994 for diabetes, 
hypertension, and hepatitis C.  He added that the Veteran had 
been receiving treatment on a regular basis.  

The Veteran was afforded a VA examination of his hypertension 
in May 2008.  The claims folder was reviewed by the examiner.  
The Veteran reported being diagnosed with hypertension in 
1994, and indicated that he had been diagnosed with diabetes 
mellitus at the same time.  After examination of the Veteran 
and review of the record, the diagnosis was history of 
hypertension reportedly diagnosed in 1994.  The examiner 
noted the elevated diastolic blood pressure at the time of 
the Veteran's discharge from service in 1970.  However, the 
Veteran had been unable to furnish any additional history of 
sustained elevated blood pressures from that time until his 
reported diagnosis of hypertension in 1994.  The examiner 
opined that the elevated blood pressure noted at discharge 
was not sufficient evidence to diagnose hypertension at that 
time.  Given the Veteran's normal renal function, it was more 
likely that the hypertension was essential in origin that 
renovascular secondary to diabetes.  Finally, the examiner 
added that there was not sufficient evidence to relate the 
PTSD to hypertension.  The examiner stated that it was 
his/her informed opinion that the Veteran's claimed 
hypertension was less likely to be secondary to military 
service or to any of the service connected conditions.  

In view of this evidence, the Board is unable to find that 
service connection for hypertension is warranted on either a 
direct basis or as secondary to the Veteran's service 
connected disabilities.  

The service medical records are negative for a diagnosis of 
hypertension, and the May 2008 VA examiner opined that the 
single instance of a high diastolic reading noted at 
discharge was insufficient to warrant a diagnosis.  
Therefore, hypertension was not shown in service.  

The evidence is also negative for a diagnosis of hypertension 
until approximately 20 years after discharge from service.  
The June 2003 VA examination states that hypertension was 
diagnosed in 1990.  The May 1992 treatment records show that 
hypertension was diagnosed and being treated as of that 
dated.  At the May 2008 examination, the Veteran indicated 
that hypertension had first been diagnosed in 1994.  This 
evidence shows that hypertension was diagnosed no earlier 
than 20 years after the Veteran's discharge from service.  
Therefore, hypertension may not be presumed to have been 
incurred due to service.  This is also insufficient to 
establish continuity of symptomatology between service and 
the current disability.  

Finally, the May 2008 examiner opined that the Veteran's 
hypertension was not related to his service connected 
diabetes.  He/she based this opinion on the finding that the 
Veteran has normal kidney functions.  This examiner also 
stated that the evidence was insufficient to relate the PTSD 
to hypertension and conclude that the Veteran's hypertension 
was less likely to be secondary to military service or to any 
of the service connected conditions.  At this juncture, the 
Board notes that there is no medical evidence that suggests a 
relationship between either the Veteran's diabetes or PTSD 
and his hypertension, so there no basis on which to find that 
either of these service connected disabilities caused or 
aggravated the hypertension.  

The Board notes the Veteran's sincere belief that his 
hypertension is either the result of active service, or has 
developed due to his service connected PTSD or diabetes.  
However, the Veteran is not a physician, and he is not 
qualified to express a medical opinion as to such a 
relationship.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  The only opinion from a qualified medical 
professional has found that there is no evidence of a 
relationship between the Veteran's hypertension and either 
active service or his service connected disabilities.  
Therefore, the preponderance of the evidence is against the 
Veteran's claim. 


ORDER

Entitlement to service connection for hypertension, to 
include as secondary to type II diabetes mellitus and PTSD, 
is denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


